  Case 13-69258-bem         Doc 30    Filed 06/08/21 Entered 06/08/21 16:13:09             Desc Main
                                      Document     Page 1 of 1

                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                                )             CHAPTER 7
                                                      )
SAMMY LEE CRUMBLEY, JR., and                          )             CASE NO. 13-69258-bem
VITA NORWOOD CRUMBLEY,                                )
                                                      )
                   DEBTORS.                           )

           NOTICE OF APPOINTMENT OF INTERIM SUCCESSOR TRUSTEE
                        AND MEETING OF CREDITORS

         On May 26, 2021, the Court reopened this case. (Dkt. No. 28) The United States Trustee
appoints S. Gregory Hays as interim successor trustee in this case. The trustee shall serve under the
blanket bond heretofore approved. Pursuant to F. R. Bankr. P. 2003(f), the United States Trustee will
convene a special meeting of creditors. The interim successor trustee will preside at the meeting.
Unless creditors elect another trustee, the interim successor trustee appointed herein shall serve as
trustee without further appointment or qualification under the same bond.
         The name and address of the interim successor trustee and the date, time, and location of the
special meeting of creditors are as follows:

 S. Gregory Hays                  July 15, 2021, at 8:50 a.m.
 2964 Peachtree Road, NW
 Suite 555                        The meeting will be held by telephone conference call.
 Atlanta, GA 30302 -2153          To attend, dial: 866-909-7148.
 Phone: (404) 926-0051            When prompted, enter participant code: 4958999#.

Notice given by:                               NANCY J. GARGULA
                                               UNITED STATES TRUSTEE, REGION 21

                                               s/ Jeneane Treace
                                               R. Jeneane Treace
                                               Georgia Bar No. 716620
                                               United States Department of Justice
                                               Office of the United States Trustee
                                               362 Richard B. Russell Federal Building
                                               75 Ted Turner Drive, S.W.
                                               Atlanta, Georgia 30303
                                               (404) 331-4437
                                               jeneane.treace@usdoj.gov
